--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.7




BSD Medical Corporation


Notice of Grant of Stock Option














Dear                                           :


1.           Grant of Option.  BSD Medical Corporation (the "Company"), hereby
grants to you an option (the "Option") to purchase common shares of the Company
(the "Shares").  The number of Option Shares and the exercise price per share
(the" Exercise Price") are set forth below. The Option is subject to all of the
terms and conditions of this Agreement and the Company's 1998 Stock Incentive
Plan (the "Plan"), a copy of which is attached hereto.


Status of Option:           _____ Incentive Stock Option
 _____ Non-Incentive Stock Option


Exercise Price Per Share:  $          


Date of Grant: ______________________     


Expiration Date: _____________________ 


Number of Shares Subject to Option:  


2.           Vesting of Option.  The cumulative number of Shares subject to
purchase at any particular time is referred to as "Vested Shares."  The Option
may be exercised according to the following vesting schedule.


Number of full Months after
Percent of Option
date of this Agreement
Shares that are Vested
   




|
 
 

--------------------------------------------------------------------------------

 


Unless the termination of your employment results from your death or disability,
this Option shall expire on the earlier of the Expiration Date set forth above
or three (3) months after termination of your employment.  In the event that the
termination of your employment results from your death or disability, this
Option shall expire on the earlier of the Expiration Date set forth above or six
(6) months after termination of your employment, and can be exercised either by
you, or in the case of your death, by your beneficiary/beneficiaries.


3.           Manner of Exercise.  This Option shall be exercisable by delivery
to the Company of an executed written Notice of Stock Option Exercise and
Agreement (“Notice”) in such form as may be approved by the Company, which shall
set forth your decision to purchase all of a portion of the Vested Shares and
the number of Shares to be purchased.


Your notice shall be accompanied by full payment of the Exercise Price for the
Shares being purchased, to be paid in cash or by bank check.  Alternatively the
Exercise Price may be paid by surrender of issued and outstanding common shares
of the Company having a fair market value equal to the Exercise Price, or by any
combination thereof.


When the Company has received such Notice and payment, the Company shall issue a
certificate or certificates representing the Shares purchased, registered in
your name or in the name of your legal representative or other successor (the
"Holder").


In the event of any conflict between the provisions of the Plan and the terms
and conditions of this Agreement, the provisions of the Plan shall govern.


4.           Stock Splits.  The number of Shares covered by your Option, and the
Purchase Price, shall be proportionately adjusted for any increase or decrease
in the number of issued and outstanding shares of the Company’s common stock
resulting from a subdivision or consolidation of such shares or the payment of
share dividend or any other increase or decrease in the number of shares
effected without receipt of consideration by the Company.  If the Company shall
be the surviving Company in any merger or consolidation, your Option shall apply
to the number of securities to which you would have been entitled if you had
been the owner of the Shares on the date of the merger or consolidation.  If
there is a merger, consolidation, sale of assets or similar transaction
involving the Company, and which the Company is not the surviving entity, then
the Company shall obtain the agreement of the successor in such transaction to
assume the obligations of the Company hereunder, by substituting an equivalent
option for the option granted hereby.


5.           Sale, Merger or Substantial Change of Control of Company.  In the
event of any acquisition, merger, substantial change of control of the Company,
or other similar transaction, at the time of such event, your Option to purchase
all of the Shares herein granted to you shall become immediately vested and
shall become exercisable.


6.           Legends on Certificates.  Each certificate representing the Shares
issued pursuant to your exercise of the Option may have impressed thereon such
restrictive legends as the Company deems appropriate to assure compliance with
applicable securities laws.

|
 
 

--------------------------------------------------------------------------------

 
 
7.           Exercise Not Required.  You have no obligation to exercise your
Option, and you will have no rights as a stockholder of the Company until you
exercise the Option, in whole or in part, and the Company has issued to you a
certificate representing your Shares.


Should you have any questions in regard to your Option, please contact the
undersigned or any other officer of the Company.  If you agree to the terms of
this letter, please execute and return this Agreement.


For the Company:
 
 
   
Name
         
 
   
Title



I understand and agree to the foregoing terms.


Holder:
 
 
   
Signature of Execution



In the event of my death, I hereby declare the following as my
beneficiary/beneficiaries (use back of page if more space is required):


Primary Beneficiary/Beneficiaries:


Name
 
Relationship
 
Percent
 
S. S.  No.
             
              
   
 
 
 
             
 
 
 
 
 
 
 
             
 
 
 
 
 
 
 



Secondary Beneficiary/Beneficiaries if all of your Primary
Beneficiary/Beneficiaries are not living:

 
Name
 
Relationship
 
Percent
 
S. S.  No.
             
              
   
 
 
 
             
 
 
 
 
 
 
 
             
 
 
 
 
 
 
 

 



--------------------------------------------------------------------------------